DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 – 24 recite a “high modulus tensile member”.  It is unclear is applicant is referring to the previously claimed “tensile member” of claims 1 and 12.  The examiner suggests - - said tensile member - -.

The term “high” in claims 21-24 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. On of ordinary skill in the art would not understand the magnitude of the term “high”.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-12, 15, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat US 2006/0264286 in view of Mark US 5,435,754 in view of Redmond US 5,098,346.
Hodjat discloses: 
Claim 1- a body (100) defining an outer periphery (outside of 100), a recessed hub section (11) defining an inner surface unnumbered), a continuous toothed structure (15) disposed on the outer periphery of the body, and a flange (13) disposed on a side of the body immediately adjacent the continuous toothed structure (see figure 2).
Hodjat does not disclose a bushing comprising a smooth circular outer surface and at least one threaded port.
	Mark teaches a bushing (30) comprising a smooth circular outer surface and at least one port (28) for the purpose of providing a secure connection.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hodjat and provide a bushing comprising a smooth circular outer surface and at least one port, as taught by Mark, for the purpose of providing a secure connection.
	While Mark does not disclose that ports 28 are threaded.  However, Mark discloses ports 32 are for use with “bolts”.  Additionally, Mark discloses threaded ports 28.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide threads in ports 32 to achieve the predictable result of secure parts with threaded fasteners.

Regarding claims 1 and 12, Hodjat does not disclose a textile reinforcement embedded in the body adjacent the inner surface of the hub section, wherein the body is formed of a castable polymer material, and at least one tensile member disposed beneath the periphery of the body, wherein the continuous toothed structure is formed of the castable polymer material; wherein the castable polymer material consists of a liquid which fills a mold and hardens to form the body and the continuous toothed structure; and, wherein the castable polymer forming the body and toothed structure is a continuous matrix (see abstract).
	Redmond teaches a textile reinforcement (inner layer of fiber in 30, examiner notes there are two layers of 30) embedded in a body adjacent an inner surface of a hub section (12), wherein the body is formed of a castable polymer material (see “plastic matrix” abstract), and at least one tensile member (one instance of 40, 44) disposed beneath the periphery of the body, wherein the continuous toothed structure is formed of the castable polymer material (see “elastomeric” in abstract); wherein the castable polymer material consists of a liquid which fills a mold and hardens to form the body and the continuous toothed structure (product by process limitation see MPEP 2113) ; and, wherein the castable polymer forming the body and toothed structure is a continuous matrix (see abstract) for the purpose of improved performance especially in a gritty environment (column 1, line 59 - column 2, line 15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hodjat and provide a textile reinforcement embedded in the body adjacent the inner surface of the hub section, wherein the body is formed of a castable polymer material, and at least one tensile member disposed beneath the periphery of the body, wherein the continuous toothed structure is formed of the castable polymer material; wherein the castable polymer material consists of a liquid which fills a mold and hardens to form the body and the continuous toothed structure; and, wherein the castable polymer forming the body and toothed structure is a continuous matrix, as taught by Redmond, for the purpose of improved performance especially in a gritty environment.
Regarding claims 4 and 15, upon modification, the flange of Hodjat would be constructed of the same material as the body of Redmond.
Claims 5 and 16- a textile reinforcement embedded in the continuous toothed structure outer surface (see figure 3).
Claims 9 and 18- wherein the castable polymer material is a polyurethane or epoxy material (column 2, lines 62-column 3 line 4).
Claims 10 and 19- wherein the body is devoid of any metal structure (the body is a castable polymer, see above).
Regarding claims 11 and 20, wherein the body defines ports (14) comprising threaded metal inserts (see “bolts” paragraph 0025) disposed therein.
Claim 12- a body (100) defining an outer periphery, a recessed hub section (11) defining an inner surface (10), comprising: a smooth circular outer surface (see outer surface of flange 13 in figure 2), at least one threaded port (as taught above) with that secures the sprocket, a continuous toothed structure (15) disposed on the outer periphery of the body, a textile reinforcement embedded in the body adjacent the inner surface of the hub section (as taught by Redmond above), wherein the body is formed of a castable polymer material (as taught by Redmond above), and at least one tensile member (as taught by Redmond above) disposed upon the periphery of the body; and a flange (13) disposed on a side of the body immediately adjacent the continuous toothed structure; wherein the continuous toothed structure is formed of the castable polymer material (as taught by Redmond above); wherein the castable polymer material consists of a liquid which fills a mold and hardens to form the body and the continuous toothed structure(as taught by Redmond above); and, wherein the castable polymer forming the body and toothed structure is a continuous matrix (as taught by Redmond above).
Claims 21 and 22- wherein the sprocket further comprises at least one high modulus tensile member disposed beneath and/or upon the outer periphery of the body and below the continuous toothed structure (as best understood see other instance of fiber in other instance of 30).
Claims 23 and 24- wherein the high modulus tensile member is wrapped helically within the body in a circumferential direction of the sprocket (as best understood, see 40 in figure 6 also figures 8 and 9).

Claims 2, 6-8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat US 2006/0264286 in view of Mark US 5,435,754 in view of Redmond US 5,098,346 in view of Sinha US 2014/0243466 A1.
Claims 2 and 13, Hodjat discloses all of the claimed subject matter as described above. Hodjat does not disclose ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material.
Sinha teaches ultra-high molecular weight powder in an amount of from 1% to 10% (paragraph 0005) by weight of the castable polymer material, for the purpose of improved wear (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hodjat and provide ultra-high molecular weight powder in an amount of from 1% to 10% by weight of the castable polymer material, as taught by Sinha, for the purpose of improved wear.
Claims 6 and 17, wherein the castable polymer material comprises ultra-high molecular weight powder (UHMWPE) in an amount of from 3% to 7% by weight of the castable polymer material (paragraph 0005).
Claim 7, wherein ultra-high molecular weight powder has an average particle size of from 40 microns to 80 microns (paragraph 78).
Regarding claim 8, there is reason to believe, based on the similarity of material that the function limitations of cured hardness of 60-100 shore D may be an inherent characteristic of 3-7% UHMWPE. In accordance with /n re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections do not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658